Title: From Benjamin Franklin to Vergennes, 6 December 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir
            Passy Decr. 6th. 1783
          
          Being now disabled by the Stone, which in the easiest Carriage gives me Pain, wounds my Bladder & occasions me to make bloody Urine, I find I can no longer pay my Devoirs personally at Versailles, which I hope will be excused. I have yet received from Congress no Answer to my Request of being recalled. In the mean time I must beg your Excellency to receive my Respects by my Grandson, with such Matters as I may occasionally have to communicate, he being Secretary of the Legation. I am, with great and sincere Respect, Sir, Your Excellency’s most obedient & most humble Servant
          
            B Franklin
            His Excellency Count de Vergennes
          
         
          Endorsed: M. de R
          Notation: Rep. le 11 Xbre.
        